Citation Nr: 1115382	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 17, 1996, for compensation under 38 U.S.C.A. § 1151for chest pain and acid reflux, residuals of balloon dilations of the esophagus.  

2.  Entitlement to a compensable rating for compensation under 38 U.S.C.A. § 1151for chest pain and acid reflux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1973 to November 1974.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating action from the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO effectuated a December 2006 Board decision which granted compensation for benefits under 38 U.S.C.A. § 1151 for damage to the distal esophagus in the form of chest pain and acid reflux as a result of balloon dilatations performed at a VA medical facility in October and December 1992.  The effective date, as stated in the December 2006 RO decision, was September 17, 1996, the date of the Veteran's claim for entitlement under § 1151.  The rating assigned was noncompensable.  In January 2007, the Veteran filed a notice of disagreement as to the effective date and the noncompensable rating.  

The issue of entitlement to a compensable rating for compensation for chest pain and acid reflux under § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The initial claim for compensation under 38 U.S.C.A. § 1151 for VA medical treatment received in 1992 was on September 17, 1996.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 17, 1996, for the grant of compensation for chest pain and acid reflux under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2010); 38 C.F.R. § 3.400(i) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  

The Veteran's earlier effective date claim arises from his disagreement with the assignment of an effective date following the grant of compensation for chest pain and acid reflux based on 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).  Courts have held that once a claim is substantiated and granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was given proper notice for his 38 U.S.C.A. § 1151 claim via letter in May 2004 and the concept of effective dates generally was explained to him in March 2007 correspondence.  

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In the present case, the Board finds that the duty to assist provisions of the VCAA have been fulfilled with respect to the earlier effective date on appeal.  The outcome of this matter turns, not on a medical determination, but rather on a determination as to the date a claim for § 1151 compensation was filed or when entitlement arose.  There is no need for a medical examination and/or opinion.  The Veteran's claim for benefits is of record, as are all of the pertinent procedural documents.  There is no suggestion on the current record that additional evidence, relevant to this matter, exists and can be procured.  Consequently, the Board concludes that no further evidentiary development of the Veteran's earlier effective date claim is required.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010) (emphasis added).  More specifically, according to the statute, the effective date of an award of disability compensation by reason of § 1151 shall be the date such injury or aggravation was suffered if an application was received within one year from such date.  38 U.S.C.A. § 1151(c) (West 2002).  Under the applicable regulation addressing disability due to hospitalization, the effective date is the date injury or aggravation was suffered if the claim is received within one year after that date; otherwise, the effective date is the receipt of the claim.  38 C.F.R. § 3.400(i)(1) (2010).  

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Veteran filed a formal application for compensation and pension in May 1986 indicating that a VA Medical Center (VAMC) had removed his lung in February 1985.  In August 1986 he submitted a statement stating that removal of a vital organ (right lung) had been performed by a VAMC and he had decreased lung capacity and was unable to work due to such procedure.  The AOJ considered and denied entitlement to nonservice-connected pension benefits, and did not adjudicate a claim for compensation.  In April 1992, the Veteran submitted an application, which was construed as a claim for compensation pursuant to 38 U.S.C.A. § 1151.  Such claim was initially denied by the RO, but the Board granted compensation benefits under § 1151.  An effective date of April 1992 was assigned to the award, and the Veteran claimed an earlier effective date based on his prior submissions.  

The Ingram Court concluded that a reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  The Court also found that a sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and that VA must consider whether the appellant's submissions, considered in total, have articulated a claim.  

Here, the Veteran filed a claim for compensation in November 1992 for achalasia of the esophagus.  He mentioned the VA treatment in October 1992, but did not claim compensation for residuals of treatment, but for achalasia, the underlying disability.  The treatment claimed to have resulted in additional disability had not been completed and there was no contention or evidence that he had chest pain, acid reflux (disability that was eventually awarded compensation pursuant to § 1151) or other residual of treatment.  No reading of the application, however sympathetic, could construe the claim as being for disability benefits pursuant to § 1151.  As a result, the Board finds that the effective date must be September 17, 1996, the date of the Veteran's claim for § 1151.  

On October 14, 1992, Dr. Gutwein wrote a letter about the Veteran's swallowing difficulties.  His problem was likely achalasia, but Dr. Gutwein needed to rule a few things out.  A few days later, the Veteran was admitted to a VA hospital.  He had no pain or heart burn, but could not keep solids or liquids down.  

A VA gastrointestinal consultation shows the history of the Veteran's illness.  He had been very healthy until seven weeks prior, when he developed vomiting and eventually couldn't tolerate food or drink.  He denied pain on swallowing, chest pain, abdominal pain, but had dizziness and lost 30 pounds.  The assessment noted he had dsyphagia for solids and liquids.  He had questionable achalasia; he refused an esophagogastroduodenoscopy (EGD).  The same symptoms were recorded in nutritional note the next day; the Veteran could only drink clear liquids, namely ginger ale.  On October 26 1992, the Veteran had an EGD balloon dilatation (According to Dorland's Illustrated Medical Dictionary, 527 (31st ed.2007), dilatation is the condition, as of an orifice or tubular structure, of being dilated or stretched beyond the normal dimensions.  It is also called dilation.  Id.  ).  

On November 23, 1992, the Veteran filed a claim, stating: "Can't eat or drink-disease-achalasia of the esophagus."  

On December 16, 1992, a VA endoscopy record shows a second balloon dilatation due to recurrence of dysphagia.  He had a normal endoscopy.  

In January 1993, the Veteran had a general VA examination.  He described pain in the chest relieved by antacid and vomiting solids.  He had abdominal tenderness.  In March 1993, the RO denied a claim for service connection for achalasia of the esophagus.  The Veteran did not appeal this decision.  

A December 1993 VA record noted that the Veteran had chest pain which was relieved by antacids.  In January 1994, a VA doctor wrote a letter to the Social Security Administration (SSA) stating that the Veteran had dysphagia, "disabling chest pain" from combination of acid reflux and possibly vigorous esophageal contractions.  He regurgitated foods and aspirated with dyspnea.  In March 1994, the Veteran listed the medications he took (like Zantac and Ibuprofen) to help stop chest pain.  An April 1996 SSA decision noted that at a SSA hearing, the Veteran said since his VA treatment in December 1992, he continued to have daily nausea, vomiting, and diarrhea.  He also had severe chest pains (like heart burn) daily before and after eating and during the night.  

In a claim received on September 17, 1996, the asserted for the first time that the balloon dilatations that he received at VA for his achalasia damaged his stomach; he specifically stated that this happened during the second (December 1992) dilatation.  He said his condition was worse coming out of the hospital than when he went in and had continued to suffer from chest pain, fatigue, and acid reflux.  

In December 2006, the Board granted compensation under § 1151 for "chest pain and acid reflux" as a result of balloon dilatations performed at a VA medical facility in October and December 1992.  The decision makes clear that the Veteran was not granted compensation for his achalasia itself; the Veteran had achalasia before he received treatment at VA.  The Veteran is not service connected for his achalasia; He was only compensated for the specific residuals of chest pain and acid reflux.  The same month, the RO effectuated the Board decision and assigned the date of the Veteran's claim, September 17, 1996, as the effective date.  

In January 2007, the Veteran filed a general notice of disagreement, mentioning the earlier effective date and increased rating.  In December 2007, the Veteran's representative submitted a statement asserting that the Board's December 2006 decision granted an effective date from October 1992, the date of the first dilatation procedure.  

The Board finds that an earlier effective date is not warranted.  As mentioned in Ingram, § 1151 earlier effective date claims must be read sympathetically.  However, unlike in Ingram, the Veteran did not state here that he was impaired after VA treatment.  Instead, he filed a claim for achalasia, which had begun weeks before he even came to VA for treatment.  

The Board finds that the Veteran filed a claim for service connection for his original affliction of achalasia in November 1992.  As the December 2006 Board decision explains, he is not entitled to compensation under § 1151 for achalasia.  He is receiving compensation under § 1151 for chest pain and acid reflux due to the result of balloon dilatations of October and December 1992.  As the Board found in its December 2006 decision, these symptoms were not original symptoms of achalasia, but the Board found that they were new symptoms as likely as not caused by the balloon dilatations.  The Veteran filed his claim in November 1992, when the Veteran hadn't even had the second dilatation yet.  The record shows that chest pain didn't start until January 1993; after the second dilatation in December 1992.  The Veteran himself points to the December 1992 procedure as having caused his symptoms and indeed the disability being compensated was not exhibited prior to that procedure.  

The Veteran's July 2007 appeal is illustrative in that the Veteran said he didn't have chest pains until after his balloon dilatations.  He filed his claim for service connection for achalasia in November 1992; the second dilatation was in December 1992.  The January 1993 VA examination report was also the first report of chest pains.  Entitlement could not have begun before that point.  38 C.F.R. § 3.400(i)(1) states that for a disability based upon § 1151 entitlement, the effective date is the "date of the injury or aggravation was suffered if the claim is received within one year after that date" (emphasis added).  The November 1992 claim was received before the injury was suffered.  Section 3.400(i)(1) goes on: "Otherwise, date of receipt of claim."  The Board finds the effective date is September 17, 1996, when the Veteran filed his claim for compensation under § 1151.  


ORDER

Entitlement to an effective date earlier than September 17, 1996, for the grant of compensation under § 1151 for chest pain and acid reflux is denied.  


REMAND

A new VA examination is needed to determine the current nature and severity of the Veteran's compensated chest pain and acid reflux.  In a December 2007 statement, the Veteran's representative asserted the Veteran needs a new VA examination as the last examination of record was in June 2002.  The representative referred to the independent medical expert's recommendation in September 2005 for more recent tests and studies for gastroesophageal reflux disease (GERD) or esophageal spasm.  

On remand, the Veteran should be scheduled for a new VA examination.  As the Veteran is only receiving compensation under § 1151 for his chest pains and acid reflux, the appropriate Diagnostic Codes (DCs) appear to be 7310 (the residuals of injury to the stomach, rate under DC 7301) and 7301 adhesions of the peritoneum.  38 C.F.R. § 4.114, DC 7301, note, and 7310.  




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his chest pain and acid reflux.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

All pathology found on examination due to chest pain and acid reflux should be noted in the report.  The examiner should note: 
* whether there is disturbance of motility, actual partial obstruction, reflex disturbances and the presence of pain;  
* pulling pain on attempting work or aggravation by movements of the body;
* occasional episodes of colic pain, nausea, constipation/diarrhea, or abdominal distention;
* partial obstruction manifested by delayed motility of barium meal and the frequency and length of pain;
* definite partial obstruction shown by X-ray with any symptoms.  

The rationale for all opinions should be provided.  

2. Re-adjudicate the Veteran's claim for a compensable rating under § 1151 for chest pain and acid reflux.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


